Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 1 of 15 PageID #: 3113



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                    )
KEILEE FANT, et al.                 )
                                    )
            Plaintiffs,             )
                                    )
v.                                  )
                                    )                 Case No. 4-15-CV-00253-AGF
THE CITY OF FERGUSON,               )
                                    )
            Defendant.              )
____________________________________)

                         PLAINTIFFS’ OPPOSITION TO
            DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

        In its fourth attempt to dismiss this case, the City recycles arguments rejected in two prior

motions to dismiss, Docs. 57, 150, but reframed in terms of Fed. R. Civ. P. 19—the failure to

join a required party. In short, the City argues, yet again, that Plaintiffs’ constitutional

challenges are primarily directed at the conduct of its municipal court, which the City claims to

be an arm of the State of Missouri that cannot be joined.

        But as this Court has ruled twice, Plaintiffs have sufficiently alleged injuries caused by

the City itself:

        The complaint here alleges that the challenged conduct was and is driven by
        policies and practices implemented by the City . . . . In addition to conduct
        undertaken by the municipal court, the complaint alleges that the City’s unlawful
        policies and practices are executed through its clerk, police department, and city
        attorney, all of whom act under the authority of the City Council.
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 2 of 15 PageID #: 3114



Doc. 173 (“Third MTD Order”) (emphases added). To the extent municipal court personnel are

involved in the City’s scheme, they acted under the direction and control of the City, and not for

the state. Accordingly, the interests of the municipal court are not implicated. 1

       The City’s latest attempt to rewrite Plaintiffs’ Complaint as blaming the municipal court

for the City’s own misconduct—this time couched in the language of Rule 19—should not be

credited. Plaintiffs sued the City, for what the City did, and they seek relief only from the City,

which must answer for its own actions.

       ARGUMENT

       A.      Standard of Review

       In ruling on a motion to dismiss for failure to join a required party, courts must base their

decision on the pleadings as they appear at the time of the proposed joinder. Yankee Supply Co.

v. Cox, No. 4:06-cv-1643 (JCH), 2007 U.S. Dist. LEXIS 20790, at *7 (E.D. Mo. Mar. 22, 2007)

(citing Associated Dry Goods Corp. v. Towers Fin. Corp., 920 F.2d 1121, 1124 (2d Cir. 1990)).

“Dismissal of a case for failure to join a necessary party ‘is a drastic remedy, which should be

employed only sparingly.’” Northern Oil & Gas, Inc. v. EOG Res., Inc., No. 1:16-cv-388, 2018

U.S. Dist. LEXIS 64181, at *19 (D.N.D. Apr. 17, 2018) (quoting Trans Energy, Inc. v. EQT

Prod. Co., 743 F.3d 895, 901 (4th Cir. 2014)) (internal citations omitted); see also Fort Yates

Pub. Sch. Dist. #4 v. Murphy, 786 F.3d 662, 671 (8th Cir. 2015) (noting that “courts are

generally reluctant to grant motions to dismiss of this type” (internal citations and quotation

marks omitted)).

       B.      Ferguson’s Municipal Court Is Not a Required Party Under Rule 19(a)




1
 Whether the municipal court is in fact an arm of the state has not been decided by the Eighth
Circuit. Plaintiffs do not believe it is.
                                              2
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 3 of 15 PageID #: 3115



       Rule 19(a)(1) provides that a party is required to be joined, if feasible, if “(A) in that

person’s absence, the court cannot accord complete relief among existing parties; or (B) that

person claims an interest relating to the subject of the action and is so situated that disposing of

the action in the person’s absence may . . . as a practical matter impair or impede the person’s

ability to protect the interest.” Neither of these standards is met here.

                       The Court May Grant Complete Relief to Plaintiffs Without the
                       Municipal Court.

       Rule 19(a)(1)(A)’s condition that a court be able to accord complete relief “does not

mean that every type of relief sought must be available, only that meaningful relief be available.”

Henne v. Wright, 904 F.2d 1208, 1212 n.4 (8th Cir. 1990) (internal citations omitted). When it

comes to injunctive and declaratory relief, “complete relief” is possible if an injunction or

declaration against those who are parties is meaningful and enforceable. See Salt River Project

Agric. Improvement & Power Dist. v. Lee, 672 F.3d 1176, 1180 (9th Cir. 2012) (joinder of tribe

not necessary because court could afford complete relief without joinder by enjoining tribal

officials who were parties); CRST Expedited, Inc. v. Transom Trucking, Inc., No. C16-52-LTS,

2017 U.S. Dist. LEXIS 221204, at *9 (N.D. Iowa Oct. 25, 2017) (noting that complete relief

does not require accomplishing “an overall sense of justice,” but only relief for “the alleged

wrong”).

       Here, the Court is able to accord meaningful relief to the Plaintiffs without joinder of the

municipal court. Plaintiffs seek money damages from the City, a declaration that the City

violated their constitutional rights, and an injunction enjoining the City from enacting and

enforcing such unlawful policies. The City can honor and comply with each of these forms of

relief on its own. Undeniably, the City can provide complete monetary compensation for any




                                                  3
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 4 of 15 PageID #: 3116



injuries that it has caused. If the Court declares the City’s policies and practices unconstitutional,

the City is empowered to change its own conduct to comply with the Constitution.

        The City asserts that Plaintiffs cannot obtain complete relief absent joinder of its

municipal court because the damages they seek result from the judicial and quasi-judicial actions

of court personnel, which the City cannot alter. This argument fails for three reasons.

       First, as this Court has recognized, the Complaint alleges that the City was the driving

force behind any challenged conduct by municipal court personnel. See Third MTD Order at 2,

Doc. 173, (“As the undersigned has held in this case . . . the complaint here alleges that the

challenged conduct was and is driven by policies and practices implemented by the City . . . .”).

Plaintiffs intend to prove that the conduct of municipal court personnel involved in the City’s

scheme occurred at the direction and control of the City (rather than being required by state or

federal law), meaning that complete relief can be provided by the City for the injuries caused by

its conduct, and that the municipal court does not have an interest requiring joinder. 2

       Second, the question of whether court personnel acted for the City or the municipal court

cannot be resolved on a motion to dismiss. Although the City argues that whether municipal

court personnel are acting for the City or the municipal court is a threshold legal question

dependent on state law, Eighth Circuit precedent shows that this issue raises factual issues that

cannot be resolved on the pleadings. See Evans v. City of Helena-West Helena, Arkansas, 912

F.3d 1145, 1147 (8th Cir. 2019) (finding that a complaint stated "a plausible claim that the clerk



2
 That some of Plaintiffs’ claims and allegations may implicate conduct of individuals affiliated
with the municipal court does not disturb this conclusion. Even for those allegations involving
municipal court personnel, the mere fact that their conduct may have contributed to injuring
certain Plaintiffs does not prevent Plaintiffs from obtaining complete relief from the City. See
Guggenberger v. Minnesota, 198 F. Supp. 3d 973, 1034 (D. Minn. 2016) (noting that “[t]hird-
parties are not necessarily required parties under Rule 19 merely because they are involved in
conduct underlying a plaintiff’s claims” (internal citations omitted)).
                                                  4
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 5 of 15 PageID #: 3117



was a city official at the time of the alleged wrongdoing”). In Helena, the court recognized that

the question of whether the court clerk was a state government official could not be determined

without further development of the record “with respect to the clerk’s duties and responsibilities,

the source of the clerk’s pay, or the degree of control that state or local officials, respectively,

exercised over the clerk.” Id. (citing McMillian v. Monroe County, 520 U.S. 781, 789–93

(1997)); see also Fort Yates, 786 F.3d at 671–72 (“Determining whether an entity is an

indispensable party is a highly-practical, fact-based endeavor” requiring “a careful examination

of the facts” (internal citations omitted)); Two Shields v. Wilkinson, 790 F.3d 791, 798 (8th Cir.

2015); Davis v. United States, 192 F.3d 951, 961 (10th Cir. 1999) (declining to conduct fact-

finding necessary for a Rule 19(b) determination and remanding to the district court to conduct

the analysis); see also, Doc. 171 at 3–4 (citing cases recognizing the partly factual nature of

identifying policymaking authorities in a given area).

       Third, contrary to the City’s baseless claim that Plaintiffs identify the municipal court “as

the source of the alleged unlawful acts,” Doc. 224 at 14–15, the Complaint makes clear that

Plaintiffs challenge pervasive policies and practices extending far beyond the municipal

courthouse. 3 This is the law of the case, as the Court has ruled repeatedly—and under the very

same legal standard and presumptions that apply to this Motion—that Plaintiffs’ allegations

concern City conduct driven by City policies and practices:

       Plaintiffs do not seek to hold the City liable for the judicial decisions made by a
       municipal court judge in particular cases. Indeed . . . Plaintiffs allege that the
       constitutional deprivations here took place largely outside of any judicial process.
       Instead, Plaintiffs’ complaint is replete with allegations that each of the injuries


3
  Indeed, because Plaintiffs have focused on what is incontrovertibly City conduct, and because
the City has not explained what specific conduct it contends is exclusively controlled by a
separate entity, Plaintiffs have not had occasion to brief the question whether the municipal court
is an arm of the state for relevant purposes, and this Court has not had occasion or reason to rule
on it.
                                                 5
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 6 of 15 PageID #: 3118



        alleged was caused by the City’s own unconstitutional policies and by the
        continuing and pervasive unconstitutional practices of a wide range of City
        employees.

Doc. 79 at 13 (“Second MTD Order”);

         Because Plaintiffs challenge City conduct, most of which does not involve the

municipal court at all, and seek relief only from the City, the municipal court is not a required

party and Plaintiffs’ claims may proceed without its joinder.

                        This Case Can Proceed Without Impairing the Interests of the
                        Ferguson Municipal Court.

        Under Rule 19(a)(1)(B), the burden lies with the moving party to establish the nature of

the absent party’s unprotected interests. H.S. Resources, Inc. v. Wingate, 327 F.3d 432, 439 (5th

Cir. 2003) (internal citations omitted). The mere fact that litigation may affect a nonparty’s

interest does not mean that the nonparty is required, but only that the court must look to whether

it can resolve the dispute between the existing parties. See LLC Corp. v. Pension Ben. Guar.

Corp., 703 F.2d 301, 305 (8th Cir. 1983). The City argues that proceeding with this case without

joining its municipal court will impair the municipal court’s interests because (i) it requires

trying the municipal court’s liability “behind its back,” Doc. 224 at 4; and (ii) it will interfere

with the municipal court’s “ability to exercise its own inherent powers and the ability of [the]

Circuit Court and the Missouri Supreme Court to oversee such control.” See Doc. 224 at 24. As

discussed below, both arguments are mistaken.

        First, Plaintiffs do not seek to try the municipal court’s liability behind its back. As this

Court has repeatedly held, the liability of the municipal court is not at issue because Plaintiffs

have sued the City for the City’s wrongful conduct. To the extent municipal court personnel

were involved in the City’s scheme, Plaintiffs do not seek a finding that the municipal court was

liable for those actions.


                                                 6
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 7 of 15 PageID #: 3119



       Wilkinson is not to the contrary and does not support the City’s position. See Doc. 224 at

18. In Wilkinson, the plaintiffs alleged that the named defendants induced a breach of fiduciary

duty by a sovereign nonparty, the United States—a theory of liability that required proof of the

commission of a tort by the U.S. as an element of the plaintiffs’ case. 790 F.3d at 797. The

Eighth Circuit concluded that because, among other things, the plaintiffs could only prevail by

demonstrating that the U.S. had breached its fiduciary duty to them, the U.S. had an interest in

the litigation that required joinder. Id. 4 Here, by contrast, no element of any of Plaintiffs’ claims

requires proof of the commission of a tort by the municipal court, or even any wrongdoing by the

municipal court itself. As another district court recently explained in analyzing Wilkinson and

rejecting a motion to dismiss for failing to join two states as parties:

       Unlike in [Wilkinson], where an element of a claim required a showing that the
       United States breached its fiduciary duties, nowhere in the instant case does an
       element of a claim require showing that a [state entity acted improperly]. Finally,
       [defendant’s] argument that Arkansas and Oklahoma have a vested interest in the
       outcome of this case due to the possible effects that this Court’s rulings could
       have . . . is insufficient to justify joinder.

Focthman v. DARP, Inc., No. 5:18-CV-5047, 2018 U.S. Dist. LEXIS 109359, at *19 (W.D. Ark.

June 27, 2018) (citing Wilkinson, 790 F.3d at 797) (internal citations and quotations omitted).

Wilkinson is therefore inapposite.

       Second, Plaintiffs do not seek relief that will interfere with the municipal court’s powers

under state law. Rather, Plaintiffs ask this Court to grant relief that is entirely within the City’s

control. And the City does not deny that its City Council could have legislated various lawful

practices and procedures to govern debt collection, warrants, bond schedules, and every other


4
  In recognition of its unrepresented interest in the matter, the U.S. had filed an amicus brief in
the district court, arguing that the case should be dismissed because it was a required and
indispensable party that could not joined. See id. at 794. By contrast neither the municipal court
nor the State of Missouri—both of which are well aware this case is pending—has asserted an
interest in this case.
                                                  7
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 8 of 15 PageID #: 3120



aspect of this case. As a “home rule” municipality, the City wields maximal authority over its

affairs, consistent with state law. See Mo. Const. Art. VI, § 19(a); Ferguson Mun. Code Pt. I,

Art. II, § 2.1. The City has exercised its power to create the municipal court and provide for its

funding, housing, and staffing. Ferguson Mun. Code Ch. 2, Art. IV, § 2-214; id. Ch. 13, Art. I,

§ 13-4. The City created the offices of Municipal Judge and Clerk of the municipal court,

providing for their selection and compensation and defining the duties of each. See id. Ch. 13,

Art. II; id. Art. I, § 13-7. Most importantly, the City supervises and controls both of these offices

by ordinance, consistent with state law.5      Accordingly, the City is empowered to stop the

unconstitutional practices that the City has either acquiesced in or pressured the municipal court

to adopt. 6 In ordering the City to exercise that power, this Court will not interfere with the

municipal court’s inherent judicial powers.



5
  “The municipal judge shall be and is hereby authorized to . . . . (3) Make and adopt such rules
of practice and procedure as are necessary to implement and carry out the provisions of this
chapter, to make and adopt such rules of practice and procedure as are necessary to hear and
decide matters pending before the municipal court and to implement and carry out the provisions
of the rules of practice and procedure for municipal and traffic courts. Any and all rules made or
adopted hereunder may be annulled or amended by any ordinance limited to such purpose;
provided that such ordinance does not violate or conflict with the provisions of the state rules of
practice and procedure for municipal and traffic courts or state statutes. . . . (5) Have such other
powers, duties and privileges as are or may be prescribed by state law, this Code or other
ordinances of the city.” Id. Art. II, § 13-29(b) (emphases added); cf. Rev. Stat. Mo. § 479-070.
Similarly, “The duties of the clerk shall be to . . . . (8) Perform all other duties as provided by
ordinance, by the rules of practice and procedures of the municipal court or rules of practice and
procedure of the circuit court for municipal courts, or by the rules of the state supreme court as
they are currently in effect or as they may hereafter be changed or amended, or as required by
statute.” Ferguson Mun. Code Ch. 13, Art. I, § 13-7 (emphases added).
6
  Gooch v. Spradling is not to the contrary. 523 S.W.2d 861 (Mo. App. K.C.D. 1975). The City
cites Gooch for the proposition that municipalities have no authority to interfere with the
administration of state court rules (Doc. 224 at 13). But the relief Plaintiffs seek would not
interfere with the administration of Rule 37 because Plaintiffs do not challenge any actions taken
by the municipal court (or the City) pursuant to Rule 37. Indeed, the City has never pointed to a
single provision of Missouri law that requires it to engage in any of the constitutional violations
Plaintiffs challenge. For example, Missouri state law authorizes but does not require the
Ferguson Municipal Court to issue arrest warrants for non-payment of fees.
                                                 8
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 9 of 15 PageID #: 3121



       The City’s argument that it lacks control over municipal court actions and policies (such

as the issuing of warrants, setting of bond schedules, appointment of counsel for indigent

defendants, and execution of warrants by police officers) is contradicted not only by its own

ordinances but also by the public record. As this Court has noted, the City has promised the

federal government, in its Consent Decree with the Department of Justice, that it would correct

municipal court practices. Second MTD Order (Doc. 79) at 17 (“A review of the Consent

Decree reveals that the City has agreed to ‘develop and implement’ plans to correct its municipal

court practices in the future.”). This Court has also noted, among other things, the City’s

promise to “ensure that arrest warrants are not being issued in response to a person’s financial

inability to pay a fine or fee” and to “develop and implement a plan to eliminate [] the use of a

fixed monetary bond schedule.” Id. By negotiating and signing the decree, the City warranted

that it has the power to stop its prosecutors, police officers, jail guards, and municipal court

employees, from committing the constitutional violations alleged.

       Inasmuch as the City has the power to keep that promise, it is responsible for the legal

consequences of having abused—or failed to exercise—its power earlier.

       C.      Under Rule 19(b), the Case May Continue Without the Municipal Court

       Should the Court find that the City has met its burden of demonstrating that the municipal

court is a required party under Rule 19(a), and should this Court also find that the municipal

court is an arm of the state immune from suit—findings Plaintiffs respectfully submit the Court

should not make—dismissal would not be compelled. Before dismissal could occur, the Court

would have to find that the City has met its burden of demonstrating that the action should be




                                               9
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 10 of 15 PageID #: 3122



dismissed rather than allowed to proceed among the existing parties. See Rule 19(b). The City

has failed to meet this burden.

       Once a court determines that a party is required to be joined under Rule 19(a), Rule 19(b)

provides four factors to consider when determining “whether, in equity and good conscience, the

action should proceed among the existing parties or should be dismissed.” These factors are:

       (1) the extent to which a judgment rendered in the person’s absence might
       prejudice that person or the existing parties; (2) the extent to which any prejudice
       could be lessened or avoided by . . . protective provisions in the judgment[,]
       shaping the relief[,] or other measures; (3) whether a judgment rendered in the
       person’s absence would be adequate; and (4) whether the plaintiff would have an
       adequate remedy if the action were dismissed for nonjoinder.

Fed. R. Civ. P. 19(b).

       Any potential prejudice the municipal court could suffer as a state actor from a judgment

rendered in its absence would be substantially less than that facing the required nonparties in

Pimentel and Wilkinson. The City summarily asserts that a judgment rendered in the municipal

court’s absence will “cloud the validity” of how it adjudicates and rules in the cases on its

docket. Doc. 224 at 26. But the City never explains how a judgment against it could have that

effect given that Plaintiffs do not challenge any docket activity of the municipal court. Similarly,

the City never explains why adjudicating Plaintiffs’ claims without joining the municipal court

would amount to trying the liability of the municipal court division “behind its back,” Doc. 224

at 12, when Plaintiffs here, unlike those in Wilkinson, have not asserted a theory of liability that

requires proof of any liability on the part of the municipal court. Moreover, with regard to any

conduct alleged that implicates the actions of municipal court personnel, Plaintiffs here assert

that municipal court employees acted under the City’s direction and control. If those individuals

are found to act, with respect to the challenged conduct, only for the municipal court and not for

the City, and the Court finds that the municipal court is an arm of the state, Plaintiffs may not be

                                                10
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 11 of 15 PageID #: 3123



able to establish that the City is liable on a certain count, and as to those counts no relief would

issue at all, much less against the municipal court or the State of Missouri.

       Proceeding in the absence of a nonparty is especially non-prejudicial where the

nonparty’s interests are adequately represented by existing parties. See Gwartz v. Jefferson

Mem’l Hosp., 23 F.3d 1426, 1429 (8th Cir. 1994) (finding nonparty not necessary because it had

the same interest in establishing facts as one of the parties and its interest would thus not be

impaired by nonjoinder). Because the State of Missouri is immune to suits for damages, an arm

of the state could only ever be subject to prospective relief, which would require ongoing

constitutional violations by a state actor. See Verizon Md., Inc. v. Pub. Serv. Comm’n of Md.,

535 U.S. 635, 645 (2002) (citing Ex parte Young, 209 U.S. 123 (1908)). Here, the City has every

incentive to argue effectively that the conduct Plaintiffs challenge does not violate the

Constitution, and Plaintiffs, in pursuing damages that could only come from the City for its own

actions, have every incentive to argue effectively that is not State (but rather City) actors who

have caused their constitutional injuries. 7 So even if the municipal court were somehow to be

deemed an arm of the state with an interest in this case, that interest would be adequately

protected without its joinder. (Contrast Pimentel, in which it was conceded by all parties that the

interests of the absent sovereign would not be protected absent joinder. 553 U.S. at 863–64.)

       Indeed, the City has already purported to represent the municipal court’s interest

adequately: counsel for the City have represented to the Eighth Circuit that in signing briefs—

and a consent decree—on behalf of the City of Ferguson, City’s counsel effectively signs for the

municipal court as well. Brief of Appellant at 30, Fant, et al. v. City of Ferguson, No. 18-1472



7
  Plaintiffs do not concede that the municipal court had or has interests of its own separate and
distinct from those of the City, given that any municipal court personnel involved in the City’s
scheme acted under the direction and control of the City.
                                                11
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 12 of 15 PageID #: 3124



(8th Cir. May 21, 2018) (asserting that “undersigned counsel, when signing the briefs in this

appeal on behalf of ‘Ferguson’ is doing so just as much on behalf of the municipal court . . . as

he is on behalf of the municipal corporation”).

       Alternatively, even if the municipal court were somehow “required” under Rule 19(a),

any interests it has would be adequately protected by joining the implicated municipal court

personnel as parties in their official capacities. 8 Even if those personnel were to be deemed state

actors for relevant purposes (a question this Court has yet to address), the Court would still have

jurisdiction to decide Plaintiffs’ claims for prospective relief against those actors, which is the

only sort of relief to which state actors could conceivably be subject in their official capacities.

See Nix v. Norman, 879 F.2d 429, 432–33 (8th Cir. 1989) (“A state agent, however, may be sued

in his official capacity if the plaintiff merely seeks injunctive or prospective relief for a legally

cognizable claim.” (internal citations and quotations omitted)).

       The other Rule 19(b) factors also favor going forward without joining the municipal

court. As discussed above, a judgment issued in the absence of the municipal court would be

adequate, so Rule 19(b)(3) counsels toward proceeding absent joinder. See supra Part I.B.1.

Rule 19(b)(2) similarly counsels toward proceeding, because Plaintiffs seek monetary damages

only to the extent that they were harmed by unconstitutional City policies and practices.

Similarly, the declaratory relief sought is limited to a finding that the City violated their rights,

and the injunctive relief seeks only to require the City to change its policies. Thus, should this

Court conclude that the municipal court is, in certain respects, both independent from the City

and immune from suit, the Court can shape any relief it grants to mitigate the risk of prejudice to

the municipal court.


8
  Plaintiffs have not joined such officials as defendants because Plaintiffs allege that any such
officials were acting under the direction and control of the City.
                                                12
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 13 of 15 PageID #: 3125



       Rule 19(b)(4) also weighs against dismissal, because there is serious doubt as to whether,

were this action dismissed for nonjoinder, Plaintiffs would have an adequate remedy for the

harms they have already suffered.       Should this case be dismissed on the ground that the

municipal court is an indispensable party with Eleventh Amendment immunity, Plaintiffs would

have no damages remedy in federal court. And the state of Missouri and its entities have broad

sovereign immunity in its state courts that appears to encompass this case. See, e.g., Metro. St.

Louis Sewer Dist. v. City of Bellefontaine Neighbors, 476 S.W.3d 913, 921–22 (Mo. 2016) (en

banc) (explaining that in the absence of an express statutory waiver under Mo. Rev. Stat.

§ 537.600 et. seq., “or a recognized common law exception such as the proprietary function and

consent exceptions, sovereign immunity is the rule and applies to all suits against public

entities”); Mo. Rev. Stat. § 537.600 (establishing two exceptions to the state’s sovereign

immunity not applicable here). Indeed, even the City itself may be immune to Plaintiffs’ claims

in state court. See, e.g., Junior Coll. Dist. of St. Louis v. City of St. Louis, 149 S.W.3d 442, 447

(Mo. 2004) (en banc), as modified on denial of reh’g (Nov. 23, 2004) (“Municipal corporations

traditionally have had immunity . . . for those actions they undertake as a part of the

municipality’s governmental functions—actions benefiting the general public.”).

       CONCLUSION

       For the reasons explained above, this Court should deny the City’s Motion and its request

for oral argument.

                                              Respectfully submitted,

                                              By: /s/ Alice Tsier
                                              Alice Tsier (pro hac vice)
                                              Andrew E. Tomback (pro hac vice)
                                              Dorian Panchyson (pro hac vice)
                                              Larry Moscowitz (pro hac vice)
                                              Vivake Prasad (pro hac vice)
                                              WHITE & CASE LLP
                                                13
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 14 of 15 PageID #: 3126



                                     1221 Avenue of the Americas
                                     New York, NY 10020
                                     (212) 819-8200

                                            —and—

                                     /s/ Marco Lopez
                                     Marco Lopez (pro hac vice)
                                     Ryan Downer (pro hac vice)
                                     Tara Mikkilineni (pro hac vice)
                                     Civil Rights Corps
                                     910 17th Street NW, Suite 200
                                     Washington, DC 20006
                                     (202) 844-4975
                                     marco@civilrightscorps.org

                                            —and—

                                     /s/ Michael-John Voss
                                     Michael-John Voss (MBE #61742MO)
                                     Blake A. Strode (MBE # 68422MO)
                                     Sima Atri (MBE #70489MO)
                                     Jack Waldron (MBE #70401MO)
                                     ArchCity Defenders
                                     440 N. 4th Street, Suite 390
                                     Saint Louis, MO 63102
                                     855-724-2489

                                            —and—

                                      /s/ John J. Ammann
                                     John J. Ammann (MBE #34308)
                                     Brendan Roediger (E.D.Mo. Bar No. IL6287213)
                                     Saint Louis University School of Law
                                     100 N. Tucker Blvd.
                                     Saint Louis, MO 63101-1930
                                     314-977-2778

                                     Attorneys for Plaintiffs




                                       14
Case: 4:15-cv-00253-AGF Doc. #: 233 Filed: 03/26/19 Page: 15 of 15 PageID #: 3127




                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was filed
with the Court’s electronic filing system, with notice of case activity to be generated and sent
electronically by the Clerk of said Court on the 26th day of March 2019, to all counsel of record.

                                             /s/ Alice Tsier




                                               15
